167 S.E.2d 510 (1969)
4 N.C. App. 575
STATE of North Carolina
v.
Willie GASTON.
No. 697SC127.
Court of Appeals of North Carolina.
May 28, 1969.
Certiorari Denied July 10, 1969.
*511 Atty. Gen. Robert Morgan and Asst. Atty. Gen. Millard R. Rich, Jr., for the state.
R. Conrad Boddie and Fields, Cooper & Henderson, by Leon Henderson, Jr., Rocky Mount, for defendant appellant.
BRITT, Judge.
Defendant first assigns as error the failure of the trial court to grant his motion for nonsuit.
When the cases were called for trial, the solicitor announced that the State would seek no greater verdict than felonious breaking and entering on the burglary indictment *512 and would seek a verdict of assault with intent to commit rape on the other indictment. Defendant contends that all the evidence adverse to him tended to show that he was guilty of first-degree burglary and rape; that under State v. Locklear, 226 N.C. 410, 38 S.E.2d 162, his motion to nonsuit interposed at the close of the evidence should have been granted.
In State v. Locklear, supra, in an opinion by Denny, J. (later C.J.), it is said:
"The defendant was charged with burglary in the first degree in the bill of indictment. And when the solicitor stated that he would not ask for a verdict of first degree burglary, but would only ask for a verdict of second degree burglary on the indictment, it was tantamount to taking a nolle prosequi with leave on the capital charge. State v. Spain, 201 N.C. 571, 160 S.E. 825; State v. Hunt, 128 N.C. 584, 38 S.E. 473.
In the case of State v. Jordan, 226 N.C. 155, 37 S.E.2d 111, STACY, C. J., in speaking for the Court, said: `It is permissible under our practice to convict a defendant of a less degree of the crime charged, G.S. § 15-170, or for which he is being tried, when there is evidence to support the milder verdict, State v. Smith, 201 N.C. 494, 160 S.E. 577, with G.S. § 15-171, available in burglary cases, State v. McLean, 224 N.C. 704, 32 S.E.2d 227.' But on this record there is no evidence to support a milder verdict. Moreover, when a nolle prosequi was taken as to the capital charge, there remained no charge in the bill of indictment to support a verdict of burglary in the second degree.
The motion to set aside the verdict should have been sustained."
In our opinion, there are facts on the burglary charge in the instant case which would distinguish it from the facts in State v. Locklear, supra; therefore, the principles of law above quoted would not apply here. It is noted that the instant case was not submitted on second-degree burglary but was submitted on violation of G.S. § 14-54. Although the testimony of Tempie Williams, the prosecutrix, on direct examination tended to show first-degree burglary, her testimony on cross-examination could be interpreted otherwise. The following is quoted from her cross-examination: "I did let him in the door. He told me to open the g. d. door. After he got it half open and he could not open the other part he asked me to pull the door open or he was going to cut my throat. * * * I did let him through the door. * * * I did let him in the house. * * * I didn't open it because I wanted to; he made me open it."
As to the assault with intent to commit rape charge, we think there was evidence to support a verdict milder than the capital offense of rape. The prosecutrix testified that after defendant had intercourse with her, he spent the remainder of the night in her roomslept on her bed and that she sought no help from anyone until the next day and did not consult the police until Monday morning following the occurrence on Saturday night. There were other statements in her testimony that were inconsistent with the capital offense.
In State v. Mumford, 227 N.C. 132, 41 S.E.2d 201, defendant was prosecuted under two bills of indictment consolidated for the purpose of trial, charging (1) an assault with intent to commit rape and (2) a felonious nonburglarious breaking and entering of the residence of one J. N. Street in violation of G.S. § 14-54. In an opinion by Barnhill, J. (later C. J.), we find the following:
"Burglary is a common law offense. To warrant a conviction thereof it must be made to appear that there was a breaking and entering during the nighttime of a dwelling or sleeping apartment with intent to commit a felony therein. That the building was or was not occupied at the time affects the degree. G.S. § 14-51. But defendant is not charged with the crime of burglary. He is indicted under G.S. § 14-54. The offense there defined, commonly referred to as housebreaking *513 or nonburglarious breaking, is a statutory, not a common law, offense. State v. Dozier, 73 N.C. 117.

* * * * * *
* * * G.S. § 14-54 * * * makes it a crime for any person, with intent to commit a felony therein, to break or enter the dwelling of another, otherwise than by a burglarious breaking; * * *.
Thus from the beginning, in respect to a dwelling, it is the entering otherwise than by a burglarious breaking, with intent to commit a felony, that constitutes the offense condemned by the Act. * * *
Under the statute it is unlawful to break into a dwelling with intent to commit a felony therein. It is likewise unlawful to enter, with like intent, without a breaking. * * *.
In State v. Fikes, 270 N.C. 780, 155 S.E.2d 277, defendant was indicted for first-degree burglary. In a per curiam opinion, we find the following:
"When the State had completed its evidence, defendant moved for a judgment of compulsory nonsuit. The court ruled that it would not submit the case to the jury on the charge of burglary in the first degree, but would submit to the jury the charge of a felonious entering into a house otherwise than burglariously with intent to commit larceny, a violation of G.S. § 14-54, which is a less degree of the felony of burglary in the first degree as charged in the indictment. G.S. § 15-170. * * *"
G.S. § 15-170 provides that "[u]pon the trial of any indictment the prisoner may be convicted of the crime charged therein or of a less degree of the same crime, or of an attempt to commit the crime so charged, or of an attempt to commit a less degree of the same crime." A violation of G.S. § 14-54 is a less degree of the felony of burglary in the first degree as charged in the indictment. State v. Fikes, supra.
Since we have quoted from State v. Locklear, supra, we might mention the holding of the Supreme Court in State v. Miller, 272 N.C. 243, 158 S.E.2d 47, as follows:
"* * * When, upon arraignment, or thereafter in open court, and in the presence of the defendant, the Solicitor announces the State will not ask for a verdict of guilty of the maximum crime charged but will ask for a verdict of guilty on a designated and included lesser offense embraced in the bill, and the announcement is entered in the minutes of the Court, the announcement is the equivalent of a verdict of not guilty on the charge or charges the Solicitor has elected to abandon. State v. Pearce, 266 N.C. 234, 145 S.E.2d 918."
We do not find it necessary here to say that the rule stated in State v. Locklear, supra, has been changed or modified by State v. Miller, supra.
We hold that under the evidence presented the trial court was justified in submitting the case on the offense provided by G.S. § 14-54 and on the charge of assault with intent to commit rape. Defendant's first assignment of error is overruled.
Defendant's next assignment of error relates to the court's charge to the jury regarding the testimony of James Avent, a witness for the defendant. The evidence disclosed that Avent was the boyfriend of the defendant's sister and that the friendship between defendant and Avent was such that defendant had invited Avent to spend a night with him. The court charged the jury that it should "look carefully into and scrutinize his testimony, but that if after you have done so you believe he is telling the truth about this matter, then you should give the same weight and credence to his testimony as you would that of any disinterested witness." In State v. Morgan, 263 N.C. 400, 139 S.E.2d 708, one of defendant's witnesses testified to the effect that he was a personal friend of the defendant. Another witness said he had known the defendant for three or four years, that he was in the oil business and *514 the defendant was a customer of his; that defendant's sister lived next door to his station. Defendant's witness Anderson testified that he and the defendant worked "together some on farms"; that they did not "visit much socially, sometimes once a week." In his charge the trial court charged the interested witness rule and the Supreme Court affirmed. See also State v. Faust, 254 N.C. 101, 118 S.E.2d 769, 96 A.L.R.2d 1422. We hold that the trial court did not err in this case in charging the interested witness rule and the assignment of error relating thereto is overruled.
Defendant assigns as error a portion of the trial court's charge on the question of alibi. We hold that the charge, when considered contextually, was in harmony with the decisions of our Supreme Court. State v. Allison, 256 N.C. 240, 123 S.E.2d 465; State v. Stone, 241 N.C. 294, 84 S.E.2d 923. The assignment of error is overruled.
The record discloses that the verdict returned in this case was "that the defendant is guilty of felonious B. & E. and guilty of assault with intent to commit rape." We do not know if this is the exact manner in which the jury returned the verdict or if it is merely the manner in which the clerk recorded the verdict; the record would indicate both. No exception was taken to the form of the verdict, hence, no assignment of error relating thereto is before us. Nevertheless, we state that as to form a verdict of "B. & E." is not approved. The importance of verdicts is so great that abbreviations for offenses should not be encouraged; the possibility of error is much greater when abbreviations are used.
We have carefully considered each assignment of error brought forward in defendant's brief, but finding no merit in any of them, they are overruled.
No error.
MALLARD, C. J., and PARKER, J., concur.